OPINION
CANBY, Circuit Judge:
I.
This ease arises from the efforts of the United States, vigorously opposed by the State of Idaho, to ship spent nuclear fuel to the Idaho National Engineering Laboratory for storage. The United States appeals the district court’s order “continuing” an earlier injunction that prevents it from making such shipments. The determinative threshold question is whether the original injunction, issued and then modified in 1993, remains in effect of its own force, or whether the recent order of the district court modified or extended (“continued”) it when it otherwise would have expired of its own force. We conclude that the 1993 injunction remained in force of its own effect, and that it was not modified or extended by the district court’s recent order. The latter order is consequently not appealable as an order “granting, continuing, [or] modifying” an injunction within the meaning of 28 U.S.C. § 1292(a)(1). We therefore dismiss the appeal for lack of appellate jurisdiction.
II.
On June 28, 1993, the district court issued an order requiring the Department of Energy to prepare an Environmental Impact Statement (EIS) regarding the effects on the natural and human environment of “all major federal actions involving the transportation, receipt, processing, and storage of spent nuclear fuel at the Idaho National Engineering Laboratory,” and setting forth a reasonable range of alternatives to these actions. Public Service Co. of Colorado v. Andrus, 825 F.Supp. 1483, 1511 (D.Idaho 1993). The order also enjoined the Department from transporting, receiving, processing, and storing spent nuclear fuel at the Laboratory until “the comprehensive environmental impact statement is completed, reviewed, and any challenges to the statement are resolved.” Id. Finally, the order provided that the district court would retain jurisdiction over the case for the purpose of hearing and resolving disputes between Idaho and the Department “regarding the adequacy of the final environmental impact statement. Thereafter, upon good cause showing, the injunction shall be dissolved.” Id.
Shortly thereafter, the Departmént sought permission from the State for certain emergency shipments of spent fuel to the Laboratory. In August 1993, the Department and the State of Idaho1 entered an agreement that, if the district court would enter their proposed order modifying the court’s June 1993 order, the United States would neither appeal the June order nor seek legislation to alter or supersede that order. The proposed order was adopted and entered by the district court on December 22, 1993.2
The December 1993 order states that
The court’s Memorandum Opinion and Order of June 28,1993, shall remain in full force and effect, subject to the modifications set forth below....
The order then provides deadlines for the Department’s preparation of the EIS required by the June 1993 order, including a requirement that, thirty days after publication of the notice of availability of the EIS, the Department issue and publish a “record of decision based upon the final EIS.” The *236December 1993 order then sets forth the fuel shipments that will be permitted in the meantime, and introduces the list with the following crucial clause:
The injunction against any further shipments of any more spent nuclear fuel of any type to the Idaho National Engineering Laboratory ... shall remain in full force and effect unless and until [the Department of Energy] issues a record of decision based upon the EIS required by the Order of June 28, 1993, except as follows: [listing permitted shipments].
On April 28, 1995, the Department issued its final EIS. On May 17, 1995, the State of Idaho filed a motion to reopen the proceedings with the district court. The State maintained that the EIS did not comply with the court’s order, and asserted that the State would challenge the EIS’ legal and factual sufficiency. The State also noted that “apparently there is a divergence of opinion concerning the continuing force and effect” of the injunction after the record of decision was completed and signed by the Secretary of Energy.
On May 19, 1995, the district court issued an order granting the State’s motion. In the order, the court stated that
[a]s to the concerns raised by Idaho regarding whether the [June 28, 1993] injunction ordered by [the district court] will remain in effect, the court finds good cause to continue this injunction until this matter is finally resolved.
The court noted that the district court’s original order of June 1993 indicated that the injunction would remain in effect until the EIS was completed, reviewed, and had challenges against it resolved.
On June 1,1995, the Department issued its record of decision. The next day, the United States filed in the district, court a Notice of Compliance with the December 1993 order. In response, the State filed an Objection to Notice of Compliance arguing that the EIS did not comply with the requirements of the court’s June 1993 order. The United States then filed an emergency motion to vacate or, in the alternative, to modify the district court’s order of May 19, 1995, to permit 12 shipments of Naval spent nuclear fuel to the Laboratory in June. On June 26, 1995, although the district court had not yet ruled on the United States’ motion, the United States filed a notice of appeal to this court, seeking review of the district court’s May 19, 1995, ruling “continuing” the 1993 injunction.
On June 27, 1995, the district court issued an order denying the United States’ motion. The district court explained that it had continued the injunction because it believed that the original injunction’s provision for the district court to resolve disputes regarding the EIS before dissolving the injunction was still in effect. In response to the Department’s assertion that urgent national security interests required a lifting of the injunction, a point also pressed on this appeal, the district court established an abbreviated discovery schedule. The court required briefing to be completed in the district court by September 1, 1995, and stated that the court would render its decision within 30 days thereafter.
III.
In appealing the May 1995 order, the United States argues that the June 1993 injunction was modified by the December 1993 order so that it would automatically dissolve when the record of decision was issued. If that proposition were correct, then we would have jurisdiction over this appeal under 28 U.S.C. § 1292(a)(1), which provides:
... the courts of appeals shall have jurisdiction of appeals from:
(1) Interlocutory orders of the district courts of the United States ... granting, continuing, modifying, refusing or dissolving injunctions, or refusing to dissolve or modify injunctions ...
If, however, the 1993 injunction is still in effect by force of its own terms, then the district court’s May 1995 order did not modify or continue it, and we lack jurisdiction over this appeal. See In re Fugazy Exp., Inc., 982 F.2d 769, 777 (2d Cir.1992) (an order “continues” an injunction under Section 1292(a)(1) only when, without such order, the injunction would dissolve by its own terms); Motorola, Inc. v. Computer Displays Intemat’l, Inc., 739 F.2d 1149, 1155 (7th Cir.1984) (an order “modifies” an injunction *237only if it substantially alters the legal relations of the parties provided by the injunction).
There is little doubt that, if the June 1993 order had not been amended in December 1993, the original injunction would still be in effect of its own force. The June 1993 order enjoined the Department from making shipments “until the comprehensive environmental impact statement is completed, reviewed, and any challenges to the statement are resolved.” Public Service Co., 825 F.Supp. at 1511. The order reserved the district court’s jurisdiction to resolve such challenges, and further provided that “[thereafter, upon good cause showing, the injunction shall be dissolved.” Id. At the moment, Idaho has challenged the EIS and the district court has not yet resolved that challenge or dissolved the injunction.
The crucial issue, therefore, is whether the December 1993 amending order changed these durational terms of the June 1993 order. We conclude that it did not.3
The government relies on the provision of the December 1993 order that introduced the list of shipments that would be permitted during the pendency of the injunction. As we have already pointed out, that provision states that the June 1993 “injunction against; any further shipments ... shall remain in full force and effect unless and until the [Department] issues a record of decision based upon the EIS required by the Order of June 28, 1998.” (Emphasis added). Although the language is superficially susceptible to the interpretation the government gives it — that the injunction ends upon issuance of the record of decision — a contrary interpretation is mandated both by the words of the two 1993 orders and the context in which the disputed language appears. The “EIS required by the Order of June 28, 1993” was an EIS to which the court had resolved all challenges. Idaho’s position from the beginning was that the Department was failing to assess the environmental impact of its actions in good faith, and the district court’s Memorandum Opinion re-fleeted that view. See Public Service, 825 F.Supp. at 1496-97, 1499, and 1509. The government’s interpretation of the December 1993 agreement would permit the government to end the injunction by the publication of any EIS, however flawed, and the issuance of a record of decision based upon it. We reject a reading that would leave the injunction that toothless.
The June 1993 order provided for dissolution of the injunction upon a showing of good cause; that is, a showing of compliance with the requirements for termination. The December 1993 order stated at its outset that the provisions of the June 1993 order remained “in full force and effect, subject to the modifications set forth below.” Nothing in the December 1993 order purports directly to modify the provision for dissolution of the injunction upon a showing of good cause. The December 1993 clause does not provide that the injunction shall continue in effect until the record of decision “and no longer” or that it shall continue until the record of decision and then “be dissolved without further order of the court.” It simply provides that the injunction shall continue in effect until the record of decision.
The disputed clause of the December 1993 order introduces a list of permitted shipments which are exceptions to the June 1993 order, and provides that the injunction against “shipments” should otherwise remain in full effect until the record of decision based upon the EIS required by the June 1993 order. The June 1993 order applies, however, to far more than “shipments.” It enjoins “receipt, processing, and storage” of spent fuels at the Laboratory. If the December 1993 clause were intended to modify the June 1993 injunction in such drastic fashion, it certainly would have so modified all of its operative terms.
The primary thrust of the clause, introducing as it does a list of interim permitted shipments, is to ensure that the permission of such shipments does not imply that the *238injunction ceases to exist prior to the record of decision. The clause does not, as we read it, speak to the manner in which the injunction shall end. We therefore agree with the district court that the December 1993 order did not change the provisions of the June 1993 order that the injunction would remain in effect until the district court resolved challenges to the EIS and dissolved the injunction upon a showing of good cause.
Because the June 1993 injunction, as amended by the December 1993 order, is still in effect, the district court’s order of May 1995 did not “continue” or modify it, nor did it constitute the entry of a new injunction. We therefore lack jurisdiction to review the May 1995 order. See In re Complaint of Ingram, Towing Co., 59 F.3d 513, 516 (5th Cir.1995) (court of appeals lacks jurisdiction over appeals of orders in which a district court merely enforces or interprets a previous injunction).
APPEAL DISMISSED.

. The Governor of Idaho is also a party to this litigation. We will refer to the State of Idaho and the Governor collectively as the "State of Idaho.”


. Initially, the district court added a modification to the parties’ proposed order before entering it. The United States appealed to this court, and we vacated the order and remanded, declaring that the district court abused its discretion by modifying the terms of the parties’ negotiated settlement. On remand, the district court entered the Amended Order Modifying Order of June 28, 1993.


. We review de novo the terms of the December 22 Amended Order. Intemat’l Ass’n of Machinists v. Eastern Airlines, Inc., 849 F.2d 1481, 1485 (D.C.Cir.1988) (court of appeals' determination as to whether an order modifies or merely interprets an injunction requires independent review of the scope of the original injunction).